






NON‑QUALIFIED STOCK OPTION AGREEMENT


(Director Option)




THIS AGREEMENT, dated _________, ______, is made by and between PriceSmart,
Inc., a Delaware corporation (the "Company"), and ___________________ (the
"Optionee").


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:




ARTICLE I - DEFINITIONS


All capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the 2002 Equity Participation Plan of PriceSmart, Inc.
(the "Plan"), which is incorporated herein by this reference. The masculine
pronoun shall include the feminine and neuter, and the singular the plural,
where the context so indicates.




ARTICLE II - GRANT OF OPTION


Section 2.1 ‑ Grant of Option


In consideration of the Optionee's agreement to serve as an Independent Director
of the Company and for other good and valuable consideration, on the date hereof
the Company irrevocably grants to the Optionee the option to purchase any part
or all of an aggregate of _______ shares of its $.0001 par value Common Stock
upon the terms and conditions set forth in this Agreement.


Section 2.2 ‑ Purchase Price


The purchase price of the shares of stock covered by the option to purchase
Common Stock of the Company granted under this Agreement (the "Option") shall be
$_____ per share without commission or other charge.


Section 2.3 ‑ Consideration to Company


In consideration of the granting of this Option by the Company, the Optionee
agrees to render faithful and efficient services to the Company for a period of
at least six months from the date this Option is granted (or such lesser period
as may be selected by the Company). Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue as a director of the
Company, or shall interfere with or restrict in any way the rights of the
Company or its stockholders with respect to the tenure of Optionee as a director
of the Company.


Section 2.4 ‑ Adjustments in Option


The Committee shall make adjustments with respect to the Option in accordance
with the provisions of Section 12.3 of the Plan.






--------------------------------------------------------------------------------






ARTICLE III - PERIOD OF EXERCISABILITY


Section 3.1 ‑ Commencement of Exercisability


(a)    Subject to subsection (b) and Section 12.4 of the Plan, the Option shall
become exercisable in installments as follows:


Vesting Date    Number of Shares
    


    
(b)    Upon (i) Termination of Directorship or (ii) a termination of the Option
pursuant to Section 3.3(f) (either such event, a "Termination"), then in
addition to the shares which are exercisable pursuant to clause (a) above,
additional shares covered by the Option shall become exercisable in accordance
with the following formula: the shares which would become exercisable on the
next anniversary date of the Option multiplied by a fraction the numerator of
which shall be the number of days from the previous vesting date pursuant to
clause (a) above to the date of such Termination and the denominator of which
shall be 365 days.


(c)    Except as provided in clause (b) above, no portion of the Option which is
unexercisable at Termination of Directorship shall thereafter become
exercisable.


Section 3.2 ‑ Duration of Exercisability


The installments provided for in Section 3.1(a) and (b) are cumulative. Each
such installment which becomes exercisable until it becomes unexercisable
pursuant to Section 3.1(a) and (b) shall remain exercisable until it becomes
unexercisable under Section 3.3.


Section 3.3 ‑ Expiration of Option


The Option may not be exercised to any extent by anyone after the first to occur
of the following events:


(a)    The expiration of six (6) years from the date the Option was granted; or


(b)    The time of the Optionee's Termination of Directorship if the Termination
of Directorship is for cause (as determined in the sole judgment of the
Committee); or


(c)    The expiration of ninety (90) days from the date the Optionee's
Termination of Directorship for any reason other than death, disability or
termination for cause, unless the Optionee dies within said ninety-day period;
or


(d)    The expiration of one (1) year from the date of the Optionee's
Termination of Directorship by reason of his disability (within the meaning of
Section 22(e)(3) of the Code); or


(e)    The expiration of one (1) year from the date of the Optionee's death.






--------------------------------------------------------------------------------






ARTICLE IV - EXERCISE OF OPTION


Section 4.1 ‑ Person Eligible to Exercise


During the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by the Optionee's personal representative or by any
person empowered to do so under the deceased Optionee's will or under the then
applicable laws of descent and distribution.


Section 4.2 ‑ Partial Exercise


Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.3;
provided, however, that each partial exercise shall be for not less than one
hundred (100) shares (or the minimum installment set forth in Section 3.1(a), if
a smaller number of shares) and shall be for whole shares only.


Section 4.3 ‑ Manner of Exercise


The Option, or any exercisable portion thereof, may be exercised solely by
delivery to the Secretary of the Company or his office or designee of all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.3:


(a)    A written notice complying with the appli-cable rules established by the
Committee stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Optionee or other person then entitled to exercise
the Option or such portion;


(b)    Full cash payment to the Secretary of the Company for the shares with
respect to which such Option or portion is exercised. However, the Committee may
in its discretion:


(i)    allow a delay in payment up to thirty (30) days from the date the Option,
or portion thereof, is exercised;


(ii)    allow payment, in whole or in part, through the delivery of shares of
Common Stock which have been owned by the Optionee for at least six months and
one day, duly endorsed for transfer to the Company with a Fair Market Value on
the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof;


(iii)    allow payment, in whole or in part, through the surrender of shares of
Common Stock then issuable upon exercise of the Option having a Fair Market
Value on the date of Option exercise equal to the aggregate exercise price of
the Option or exercised portion thereof;


(iv)    allow payment, in whole or in part, through the delivery of a notice
that the Optionee has placed a market sell order with a broker with respect to
shares of Common Stock then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the Option exercise price;


(v)        allow payment, in whole or in part, through the delivery of a
promissory note bearing a market rate of interest (which rate shall be no less
than such rate as shall then




--------------------------------------------------------------------------------




preclude the imputation of interest under the Code); or


(vi)    allow payment through any combination of the consideration provided in
the foregoing subparagraphs (ii), (iii), (iv) and (v).


(c)    Full payment to the Company (or other employer corporation) of all
amounts which, under federal, state or local tax law, it is required to withhold
upon exercise of the Option; provided that, with the consent of the Committee,
(i) shares of the Company's Common Stock owned by the Optionee for at least six
months and one day, duly endorsed for transfer, with a Fair Market Value on the
date of delivery equal to the sums required to be withheld, or (ii) shares of
the Company's Common Stock issuable to the Optionee upon exercise of the Option
with a Fair Market Value on the date of exercise of the Option or any portion
thereof equal to the statutory minimum sums required to be withheld, may be used
to make all or part of such payment;


(a)In the event the Option or portion shall be exercised pursuant to Section 4.1
by any person or persons other than the Optionee, appropriate proof of the right
of such person or persons to exercise the Option; and


(b)Such other representations and documents as the Committee may require
pursuant to the Plan.


Section 4.4 ‑ Conditions to Issuance of Stock Certificates


The shares of stock deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
conditions required or permitted pursuant to the Plan.




ARTICLE V - OTHER PROVISIONS


Section 5.1 ‑ Option Not Transferable


Neither the Option nor any interest or right therein or part thereof shall be
sold, pledged, assigned, or transferred in any manner other than by will or the
laws of descent and distribution, unless and until such Option has been
exercised, or the shares underlying such Option have been issued, and all
restrictions applicable to such shares have lapsed. Neither the Option nor any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Optionee or his successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.




--------------------------------------------------------------------------------






Section 5.2 ‑ Notices


Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.2, either party
may hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the Optionee's personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.2. Any notice shall be deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service; provided, however,
that any notice to be given by the Optionee relating to the exercise of the
Option or any portion thereof shall be deemed duly given upon receipt by the
Secretary of the Company or his office.


Section 5.3 ‑ Titles


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.


Section 5.4 ‑ Construction


This Agreement is subject to all the terms and provisions of the Plan, and shall
be administered, interpreted and enforced under the internal laws of the State
of Delaware without regard to conflicts of laws thereof.


Section 5.5 - Conformity to Securities Laws


The Optionee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act of 1933, as amended, and the
Exchange Act and any and all regulations and rules promulgated by the Securities
and Exchange Commission thereunder, including, without limitation, the
applicable exemptive conditions of Rule 16b-3. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the Option is granted and
may be exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.


Section 5.6 - Arbitration


The Optionee and the Company agree that in the event of any dispute between the
Optionee and the Company, the dispute shall be resolved by binding arbitration
in San Diego, California, under the Commercial Rules of the American Arbitration
Association.


Section 5.7 - Amendments


This Agreement and the Plan may be amended without the consent of the Optionee
provided that such amendment would not impair any rights of the Optionee under
this Agreement. No amendment of this Agreement shall, without the consent of the
Optionee, impair any rights of the Optionee under this Agreement.






--------------------------------------------------------------------------------






    


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


PRICESMART, INC.


                            


By:        
Name:    Robert M. Gans
Title:    Executive Vice President








                            
                        


        
Optionee's Address:
                            
                            
                            


Optionee's Social Security Number:
                            




